IN THE SUPREME COURT OF THE STATE OF KANSAS

                                       No. 122,565

                  In the Matter of F. WILLIAM CULLINS, District Judge,
                                       Respondent.


               ORDER OF REINSTATEMENT OF JUDICIAL DUTIES

       On February 26, 2021, this court suspended F. William Cullins from his judicial
duties in the state of Kansas for one year in accordance with Supreme Court Rule 620(f)
(2020 Kan. S. Ct. R. 497). The court further ordered that upon the passage of 60 days, the
court would consider staying the remaining suspension period upon Judge Cullins'
formulation of a plan for training and counseling that is approved by the Office of
Judicial Administration (OJA) Director of Personnel, then and currently Allyson
Christman. And upon receipt of Christman's or her successor's certification of Judge
Cullins' successful completion of the plan the court would consider waiving any
remaining period of suspension. Finally, the court assessed the costs of the proceedings to
respondent. In re Cullins, 312 Kan. 798, 481 P.3d 774 (2021).

       Judge Cullins has since paid the assessed costs of the proceedings and submitted a
plan for training and counseling (the Plan), which Christman has approved.

       Judge Cullins now moves the court to approve the Plan and stay the remaining
suspension period as long as he remains in compliance with its terms. No objection was
voiced.

       After careful consideration, the court approves the Plan and grants Judge Cullins'
motion to stay the remaining term of the suspension of his judicial duties as long as he
remains compliant with the Plan. A minority of the court dissents from this order.



                                             1
       IT IS THEREFORE ORDERED that the remainder of the suspension period is stayed
for as long as Judge Cullins remains in compliance with the Plan, and Judge Cullins'
judicial duties are restored effective the date of this order.

       IT IS FURTHER ORDERED that during the remaining, stayed suspension period,
Christman or any successor to her position shall continue to monitor Judge Cullins'
compliance with the Plan on at least a monthly basis and immediately report any
concerns of noncompliance to the court.

       IT IS FURTHER ORDERED that upon the sooner of Judge Cullins' successful
completion of the Plan or the passage of the full one-year period of suspension,
Christman or her successor shall notify the court of Judge Cullins' progress on
completing the Plan, and Judge Cullins shall move this court to waive or lift the
suspension. The motion must include as attachments affidavits from Judge Cullins and
Christman or her successor describing Judge Cullins' compliance with each condition of
the Plan. Until this court formally discharges Judge Cullins from the terms of the Plan,
Judge Cullins remains subject to its conditions, regardless of whether the ordered term of
suspension has expired.


       IT IS FURTHER ORDERED that this order be published in the official Kansas
Reports.

       Dated this 14th day of June 2021.




                                               2